Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED FINAL ACTION
Status of Claims
Claims 1-3 and 6-9 are currently amended.  Claims 4, 5 and 10-13 are original or were previously presented.  Claims 1-13 are pending and have been fully considered.  All claims are directed toward a system or apparatus.
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws, modifies or clarifies the previous Office Action’s (OA) (i.e, 04/21/2021) Claim Objections, and 35 USC §112 and 35 USC §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent objections/rejections.  However, after careful reconsideration of the claims, Examiner believes new rejections, are appropriate and has applied such objections/rejections to the noted claims.
Response to Amendment
In their reply dated August 12, 2021, Applicant made certain claim amendments to address one or more objections, rejections, statements and/or claim interpretations of the April 21, 2021 OA, to clarify the claim language and to potentially advance prosecution.  
Specification
The title of the invention is the same or similar to an existing publication or patent and in that sense is not descriptive, if the instant claims and invention is considered different and unique compared to that publication/patent.  To the extent that the claims are unique, titles should be as 
The disclosure is objected to because of the following informalities: On page 3, line 16, in the phrase “‘cathode pairs also being are arranged in succession,’ the ‘are’ appears unnecessary.  On page 4, lines 1 and 4, there are extra periods.  
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any additional specification errors of which Applicant may become aware.
Appropriate correction is required.
Claim Interpretation
The claims are apparatus/system claims requiring only the positively recited structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Of course, in the patentability analysis of these apparatus/system claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if 
As presently recited, the wastewater, microbes and electrons, for example, are considered materials potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus/system rather than structural components of the apparatus.  These are merely potential materials for which the apparatus is designed.  Such materials are not structural components of the apparatus.
	The below patentability analysis will provide one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office has applied the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification were not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
	One of ordinary skill may interpret limitations such as ‘configured,’ ‘configured to’ and/or ‘configured for’ as similar or equivalent to ‘set up to,’ ‘designed to,’ ‘capable of,’ or simply ‘can,’ in the context of an appropriate reference.
	In an apparatus/system claim and without more information, one can view the structure of a pre-treatment chamber as the same as an anaerobic chamber with the caveat that one comes before the other. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Alternatively or in addition, claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or essential structural cooperative relationships of elements and/or essential steps, such omission amounting to a gap between the necessary structural connections, essential elements or essential steps.  See MPEP § 2172.01.
Claim 1 follows with the underlined portions causing the indefiniteness rejection.
Claim 1: A bio-filtration system, comprising: 
one or more pre-treatment chambers for pre-treating wastewater streams; and 
an anaerobic reaction chamber connected to the one or more pre-treatment chambers for receiving the wastewater streams, 
wherein the anaerobic reaction chamber comprises a plurality of pairs of conductive bio-filtration structures arranged in substantial, proximal horizontal succession, 
each bio-filtration structure configured to be proximal to a population of microbes to transfer or accept electrons and 
each bio-filtration structure further configured at a potential set by the population of the microbes based on the transfer or acceptance of the electrons.
Page 4 of the specification mentions “The bio-electrochemical systems of the invention further include a filter.”  Is a filter or membrane a required aspect of the claim 1 invention?  In claim 6, the selection includes materials such as stainless steel and conductive paint that does not appear to be a filter.  
The claim initially recites a plurality of ‘conductive bio-filtration structures’ but later only mentions ‘bio-filtration structure.’
The difference between an anaerobic reaction chamber and a regular chamber remains unclear in the context of an apparatus or system, but Examiner will view this as a claim interpretation issue.  That is both are merely chambers. 
Since the population of microbes are organisms, and because each structure is only configured to be proximal to the population of microbes, it is unclear if they are part of the system, and if so how or what structure if any is associated with setting the claimed potential. 
Are the electrodes coated in biofilm (Specification, page 12)?  If so, Applicant should clarify this in the claim.  Otherwise, Examiner can view the microbes are functional rather than structural and thus merely an optional feature in an apparatus claim.
Alternately stated, the ‘configured to be proximal to a population of microbes. . .’ and ‘configured at a potential set by the population . . .’ constitutes functional language because it recites either a manner of operating an apparatus, a material that the apparatus works upon, or the result of a previously claimed structure rather than clearly imposing any additional structure.  However, the boundaries of this functional language is unclear.  In the first instance, it is unclear because a population of microbes can exist in the wastewater but neither the wastewater nor the microbes are positively recited as part of the system such that one can configure a structure to be proximal to microbes.  Similarly, what structure other than the broad ‘bio-filtration structure’ is 
One or more of these issues were previously presented perhaps using alternate or different language, but they were not adequately addressed.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1-6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Adams et al. (US20110303605) in view of Cheng et al. (US20090317882) (of record).
Regarding claims 1-6 and 8, Adams et al. (Adams) discloses a bio-filtration system (Abstract, Figs. 5, 6, 8A, 8B), comprising: 
one or more pre-treatment chambers 30 for pre-treating wastewater streams ([0029], [0037], [0045], [0054], Fig. 8B); and 
an anaerobic reaction chamber 40 connected to the one or more pre-treatment chambers for receiving the wastewater streams ([0045], Fig. 8B), 
wherein the anaerobic reaction chamber comprises a plurality of conductive structures 12 arranged in substantial, proximal succession ([0038], [0041], Figs. 5, 6, 8B, where the anaerobic reaction chamber contains at least two conductive electrodes), 

Therefore, Adams discloses the claimed invention, except
pairs of conductive structures in horizontal succession; and
each conductive structure is proximal to transfer or accept electrons and at a potential set by the population of the microbes based on the transfer or acceptance of the electrons.
Cheng teaches biological processes for producing methane gas and capturing carbon from carbon dioxide, which include providing an electromethanogenic reactor having an anode, a cathode and a plurality of methanogenic microorganisms disposed on the cathode. Electrons and carbon dioxide are provided to the plurality of methanogenic microorganisms disposed on the cathode. The methanogenic microorganisms reduce the carbon dioxide to produce methane gas, even in the absence of hydrogen and/or organic carbon sources (Abstract, Fig. 1).  In particular embodiments, electrons are transferred to the anode by exoelectrogenic microorganisms. The electrons are transferred to the methanogenic microorganisms at the cathode, such as by a wire in electrical communication with the anode and cathode ([0010]).  Any electromethanogenic reactor configuration can be used. In particular embodiments, the electromethanogenic reactor is configured as a two-chamber reactor including an anode chamber and a cathode chamber ([0013], Fig. 1).  An electrical conductor, such as wire, is disposed such that the anode and the cathode are in electrical communication in particular embodiments ([0008], [0018]).  In Cheng, the microbes are situated near to or on conductive electrodes that are arraigned in horizontal succession.  Fig. 1 also shows pairs of conductive structures in horizontal succession.

Additional Disclosures Included: Claim 2: The microbes comprise methanogenic, microbes (Cheng, Abstract, [0007]); Claim 3: The system further comprising at least one power source configured to apply a voltage to the pairs of the structures (Cheng, [0008], Fig. 1); Claim 4: The at least one power source is configured to apply the same voltage to each of the pairs of structures (Cheng, [0005], [0012], [0020], [0022], where one can apply the same or different voltage to each of the pairs of structures); Claim 5: The at least one power source is configured to apply a different voltage to one or more pairs of the structures (claim 4 analysis); Claim 6: In the system, said bio-filtration structures are comprised of a material selected from the group consisting of: biochar, graphite granules, stainless steel, wire mesh, carbon mesh, carbon cloth, carbon fiber, carbon felt, carbon granules, conductive paint, and a coating comprised of carbon in binder (Cheng, [0049]); and Claim 8: In the system, one or more of said bio-filtration structures are comprised of two or more materials (Cheng, [0049]).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Adams et al. (US20110303605) in view of Cheng et al. (US20090317882), as applied to claim 1, further in view of James et al. (US20040121208)(of record).
claim 7, Adams and Cheng combined discloses the system of claim 1, except wherein said bio-filtration structures are comprised of a stainless steel mesh coated with an activated carbon/binder mixture.
James et al. (James) discloses a tubular direct methanol fuel cell that includes: a tubular inner electrode, a tubular outer electrode located concentrically around the inner electrode, and an annular electrolyte conduit located concentric to and in between the inner and outer electrodes (Abstract).  The electrodes 20, 21 are formed from DMFC electrode materials as known in the art, such as activated carbon tubes or composite carbon tubes formed from activated carbon or carbon-based materials such as carbon cloth, carbon fibers, graphite, and binders ([0029]).  The fuel cell 10 may be optionally provided with a support structure such as a porous ceramic, polymer or stainless steel grid or foam-like matrix or similar supporting structure located within either or both of the two electrode tubes ([0029]).  An example of such supported electrode is a stainless steel screen supported plate (foil) structure layered with mixtures of activated carbon and suitable catalyst and pore forming fillers (e.g. bicarbonates) or repellent binders (e.g. PTFE or PE).  James also states that the electrodes can be coated ([0030]). Thus, the electrode’s support structure, which is located in the electrode, may be a stainless steel mesh coated with a mixture of activated carbon and binder.  The specific electrode material and coating will depend on the intended application and desired results.
At the time of the claimed invention, it would have been an obvious engineering decision, or a matter of design choice, to choose a suitable material for the electrode material based on the operator's desired results and the intended application.  Moreover, although James shows the use of a coating of activated carbon/binder mixture on a stainless steel mesh as a support structure 

Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Adams et al. (US20110303605) in view of Cheng et al. (US20090317882), as applied to claim 1 above, further in view of Sumida et al. (US20090026088)(of record).
Regarding claims 9-11, Adams and Cheng combined discloses the system of claim 1, except wherein each of said pairs of bio-filtration structures are separated by an insulating layer.
Sumida et al. (Sumida) discloses a water treatment device which efficiently removes an oxidant from water to be treated. The water treatment device according to the present invention includes: a fiber electrode; a first electrode which is disposed downstream in a flow path for the water to be treated and is connected to the fiber electrode, and which is applied with a negative potential; a second electrode which is disposed apart from the fiber electrode and upstream of the first electrode in the flow path, and which is applied with a positive potential; and supplying means which applies the negative and positive potentials to the first electrode and the second electrode, respectively (Abstract, Figs. 1-3).  In Fig. 1, the to-be-treated water 22 passes through the second electrode 14, the spacer 18, the fiber electrode 16 and the first electrode 12 in this sequence ([0027]).  The second electrode 14 is set apart from the fiber electrode 16 with the spacer 18 interposed therebetween, and is applied with a positive potential from a power supply 20 ([0032]).  It is desirable to use, as the spacer 18, a nonconductive porous material (interpreted as insulating) capable of extending, and having a high porosity ([0035]).

Additional Disclosures Included: Claim 10: In the system, said insulating layer comprises a plastic material (Sumida, [0035], where polyvinylidene chloride, for example, is a plastic material); and Claim 11: The system further comprises an electron storage device 16 disposed between one or more pairs of the structures (Sumida, [0027], [0031]-[0033], where a fiber electrode that has collected electrons is capable of electron storage and may be interpreted as ‘an electron storage device’).

Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Adams et al. (US20110303605) in view of Cheng et al. (US20090317882), as applied to claim 3 above, further in view of He (US20110311887)(of record).
Regarding claims 12 and 13, Adams and Cheng combined discloses the system as in claim 3 except wherein the microbes comprise at least one sulfide-oxidizing microbe, wherein the applied voltage facilitates electron transfer within pairs of structures to initiate oxidation of a sour gas.
He discloses a microbial desalination cell (MDC) including an anode, a cathode, a saline solution chamber and a cathode rinsing assembly.  The anode is at least partially positioned within an anode chamber for containing an aqueous reaction mixture including one or more organic compounds and one or more bacteria for oxidizing the organic compounds. The cathode is directly exposed to air. The saline solution chamber is positioned between the anode and the 
Substrates that one can use with MDCs include substrates that are oxidizable by bacteria or biodegradable to produce a material oxidizable by bacteria. Bacteria can oxidize certain inorganic as well as organic materials. Inorganic materials oxidizable by bacteria are well-known in the art and illustratively include hydrogen sulfide.  A biodegradable substrate is an organic material biodegradable to produce an organic substrate oxidizable by bacteria ([0058]).
As such, at the time when the claimed invention was made, it would have been obvious to an ordinarily skilled artisan to include at least one sulfide-oxidizing microbe to address any sulfides that may be present in the wastewater.
Additional Disclosure Included: Claim 13: In the system, the sour gas comprises hydrogen sulfide (Cheng, [0033]; He, [0058]).
Response to Arguments
	Applicant’s arguments filed 08-12-2021 have been fully considered.  In view of the claim amendments and remarks, Examiner has modified and attempted to clarify the rejections such that one or more arguments may no longer be applicable.  For example, Examiner did not apply the Cheong reference in this OA.
	With regard to Applicant’s assertion that Cheng is silent regarding pairs of conductive structures in substantial succession  and pre-treatment of biomass, Examiner notes that Fig. 1 of Cheng shows two pairs of electrodes in horizontal succession.  This implies that the implies that the structures are stacked side by side, or relatively close, rather than vertically over each other contrary to Applicant’s remarks in Section C of their response.  Examiner interprets such an arraignment as vertical rather than horizontal succession.  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, the argument concerning changing the principle of operation of Cheong is not pertinent to this OA since Cheong is not used.  
	With respect to the Sumida related arguments, whether or not Sumida is intended to treat wastewater or operates in an aerobic versus anaerobic environment, the reference is analogous art and one can draw concepts from analogous references.  Sumida need not disclose what is already disclosed in other references and there is no requirement for a change in the principle of operation in either reference when one merely draws a specific concept or feature from a prior art reference, particularly in an apparatus claim.  Applicant appears to be generally discussing functional features and differences in such features between Cheng and Sumida, even where the structure to support the recited functionality is not clearly or properly claimed, whereas Examiner is focused on the claimed structure.  
	Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of a primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: 
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
9/11/2021